
	
		I
		112th CONGRESS
		2d Session
		H. R. 6290
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Kucinich (for
			 himself and Mr. Young of Alaska)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Armed Services and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the deployment of a unit or individual of the
		  United States Armed Forces or element of the intelligence community in support
		  of a North Atlantic Treaty Organization military operation absent express prior
		  statutory authorization from Congress for such deployment.
	
	
		1.FindingsCongress finds the following:
			(1)Article I, section
			 8 of the Constitution vests solely in Congress the power to declare war.
			(2)The Constitution
			 provides the President with the power to act as Commander-in-Chief and with the
			 limited power to utilize the United States Armed Forces to repel sudden
			 attacks.
			(3)The constitutional
			 authority of Congress to declare war, and the requirement that the President
			 seek Congress’ express prior statutory authorization to deploy United States
			 Armed Forces are necessary to ensure the collective judgment of both Congress
			 and the executive branch in making the decision to deploy United States Armed
			 Forces abroad.
			(4)In a May 21, 2011,
			 letter, President Obama notified congressional leaders that United States
			 military forces had been deployed to Libya at his direction to assist an
			 international effort authorized by the United Nations Security Council,
			 and that United Nations Security Council Resolution 1973 authorized
			 Member States, under Chapter VII of the U.N. Charter, to take all necessary
			 measures to protect civilians and civilian populated areas under threat of
			 attack in Libya, including the establishment and enforcement of a no-fly
			 zone in the airspace of Libya..
			(5)In a May 20, 2011,
			 letter to congressional leaders, President Obama wrote that he reported
			 to the Congress that the United States, pursuant to a request from the Arab
			 League and authorization by the United Nations Security Council, had acted 2
			 days earlier to prevent a humanitarian catastrophe by deploying U.S. forces to
			 protect the people of Libya from the Qaddafi regime..
			(6)Section 8(a)(2) of
			 the War Powers Resolution specifically states that the authority to introduce
			 United States Armed Forces into hostilities shall not be inferred … from
			 any treaty heretofore or hereafter ratified unless such treaty is implemented
			 by legislation specifically authorizing the introduction of United States Armed
			 Forces into hostilities or into such situations and stating that it is intended
			 to constitute specific statutory authorization within the meaning of this joint
			 resolution..
			(7)Section 2(c) of
			 the War Powers Resolution acknowledged the constitutional powers of President
			 as Commander-in-Chief to introduce forces into hostilities or imminent
			 hostilities as exercised only pursuant to a declaration of war, specific
			 statutory authorization, or a national emergency created by attack upon the
			 United States, its territories or possessions, or its armed
			 forces..
			(8)The War Powers
			 Resolution was passed by Congress over a presidential veto in the aftermath of
			 the Vietnam war, to ensure that Congress had a direct role in the decision to
			 introduce United States Armed Forces into hostilities.
			(9)The introduction
			 of United States Armed Forces into hostilities authorized by the United Nations
			 or any other international body aside from the United States Congress is no
			 substitute for a congressional declaration of war or authorization for the use
			 of force.
			2.Statement of
			 policyIt should be the policy
			 of the United States—
			(1)to protect the
			 role of Congress as a coequal branch of government and ensure the protection of
			 its constitutional authority to declare war and support the Armed
			 Forces;
			(2)to prevent the
			 need for United States and international military intervention abroad through
			 the utilization of diplomacy to resolve issues of concern to the United States
			 and the international community; and
			(3)that no funds appropriated or otherwise
			 made available to any executive agency of the United States Government may be
			 used to carry out any North Atlantic Treaty Organization military operation or
			 deploy a unit or individual of the United States Armed Forces or an element of
			 the intelligence community in support of a NATO military operation unless the
			 President determines that such military operation is warranted and seeks
			 express prior authorization by Congress, as required under article I, section 8
			 of the Constitution, except that this requirement shall not apply to a military
			 operation—
				(A)to directly repel
			 an offensive military action launched against the United States or an ally with
			 whom the United States has a mutual defense assistance agreement; or
				(B)to directly thwart
			 an imminent offensive military action to be launched against the United States
			 or an ally with whom the United States has a mutual defense assistance
			 agreement.
				3.Prohibition on
			 deployment of United States Armed Forces or element of the intelligence
			 community
			(a)Prohibition on
			 deploymentExcept as provided
			 in subsection (b), no unit or individual of the United States Armed Forces or
			 an element of the intelligence community may be deployed in support of a North
			 Atlantic Treaty Organization military operation absent express prior statutory
			 authorization from Congress for such deployment.
			(b)ExceptionSubsection
			 (a) shall not apply to a military operation—
				(1)to directly repel an offensive military
			 action launched against the United States or an ally with whom the United
			 States has a mutual defense assistance agreement; or
				(2)to directly thwart an imminent offensive
			 military action to be launched against the United States or an ally with whom
			 the United States has a mutual defense assistance agreement.
				(c)DefinitionsIn
			 this section—
				(1)the term
			 deployment has the meaning given that term in section 991(b) of
			 title 10, United States Code; and
				(2)the term
			 intelligence community has the meaning given the term in section
			 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
				(d)Effective
			 dateThis section takes
			 effect on the date of the enactment of this Act and applies with respect to
			 North Atlantic Treaty Organization military operations initiated on or after
			 such date of enactment.
			
